       Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 1 of 6


                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

NATHAN HOYE,                            :

       Plaintiff                        :    CIVIL ACTION NO. 3:19-1972

  v.                                    :         (JUDGE MANNION)

SCI-CAMP HILL MEDICAL DEPT, :

       Defendant                        :



                               MEMORANDUM


       I.    Background

       Plaintiff, Nathan Hoye, an inmate confined at the State Correctional

Institution, Camp Hill (“SCI-Camp Hill), Pennsylvania, filed the above caption

civil rights action pursuant to 42 U.S.C. §1983. (Doc. 1). The only named

Defendant is the SCI-Camp Hill Medical Department. Id.

       Plaintiff states that on July 11, 2015, the Defendant “le[ft] a deadly

mouse in [his] stomach, violating [his] health.” Id. He claims that “proof

cannot be detected because of limitations in prison of any records [he] can

have in possession”, but he does “have a witness for proof.” Id. For relief,

Plaintiff seeks a “court order to go to hospital to get it removed.” Id.

       Hoye has moved to proceed in forma pauperis (Docs. 4, 9). However,

because Hoye has had three, or more, previous lawsuits which constitute
     Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 2 of 6



“three strikes” within the meaning of 28 U.S.C. §1915(g), the Court will deny

Hoye’s motions for leave to proceed in forma pauperis and dismiss the action

without prejudice to Plaintiff reopening it by paying the full statutory and

administrative filing fees, totaling $400.00.



      II.   Legal Standard

      Pursuant to 28 U.S.C. §1915(g), a prisoner who has filed three civil

actions that were dismissed on the basis that they were frivolous, malicious,

or failed to state a claim upon which relief may be granted may not proceed

in forma pauperis “unless the prisoner is in imminent danger of serious

physical injury” at the time the complaint was filed. Ball v. Famiglio, 726 F.3d

448, 467 (3d Cir. 2013), abrogated in part by Coleman v. Tollefson, 575 U.S.

532 (2015). Prisoners with three strikes who cannot satisfy the imminent

danger exception are not barred from filing additional federal actions, rather

they are denied the privilege of proceeding in forma pauperis and must pay

the requisite filing fee in full prior to commencing a new action. Abdul-Akbar

v. McKelvie, 239 F.3d 307, 314 (3d Cir. 2001). Thus, when denying or

revoking a prisoner’s in forma pauperis status because of his or her accrual

of three strikes, the court must determine what strikes the prisoner accrued

prior to imitating the action immediately before the court. Gibbs v. Ryan, 160


                                      -2-
          Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 3 of 6



F.3d 160, 162 (3d Cir. 1998). If determined to have three qualifying strikes

to their name, then the court must consider whether the prisoner qualifies for

the “imminent danger” exception.

          When deciding whether a prisoner meets the “imminent danger”

requirement, a court must examine the situation faced by the prisoner at the

time of the filing of the complaint, and a showing of danger in the past is

insufficient to demonstrate “imminent danger.” Abdul–Akbar, 239 F.3d at

312. Allegations of imminent danger must be evaluated in accordance with

the liberal pleading standard applicable to pro se litigants, although the Court

need not credit “fantastic or delusional” allegations that “rise to the level of

irrational or wholly incredible.” Gibbs v. Cross, 160 F.3d 962, 966–67 (3d Cir.

1998) (quotations omitted).



   III.       Discussion

          The Court takes judicial notice of the fact that Plaintiff has at least

“three strikes” within the meaning of 28 U.S.C. §1915(g):1


          1
         The three strike rule announced by the United States Court of
Appeals for the Third Circuit in Byrd v. Shannon, 715 F.3d 117, 126 (3d Cir.
2013) is that “a strike under §1915(g) will accrue only if the entire action or
appeal is (1) dismissed explicitly because it is ‘frivolous, malicious, or fails to
state a claim’ or (2) dismissed pursuant to a statutory provision or rule that
is limited solely to dismissals for such reasons, including (but not necessarily
                                             (footnote continued on next page)
                                       -3-
     Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 4 of 6



      * Nathan Rowshawn Hoye v. Eli A. Zlokas, No. 2:17-cv-0021 (W.D.Pa.)
      (case initiated on January 5, 2017; complaint dismissed with prejudice
      on April 13, 2017, for failure to state a claim upon which relief can be
      granted pursuant to 28 U.S.C. §1915(e)(2) and 28 U.S.C. §1915A);

      * Nathan Hoye v. SCI Greene Prison Medical Department, Dr. Ms.
      Pillia, Dr. Valley, Dr. Raj, No. 2:17-cv-0162 (W.D.Pa.) (case initiated
      on February 3, 2017; complaint dismissed with prejudice on April 13,
      2017, for failure to state a claim upon which relief can be granted
      pursuant to 28 U.S.C. §1915(e)(2) and 28 U.S.C. §1915A);

      * Nathan Hoye v. Mr. Eli Zlokas, Attorney at Law, and Dwayne
      Woodruff, Honorable Judge Allegheny County, No. 2:17-cv-0270
      (W.D.Pa.) (case initiated on March 13, 2017; complaint dismissed with
      prejudice on April 12, 2017, for failure to state a claim upon which relief
      can be granted pursuant to 28 U.S.C. §1915(e)(2) and 28 U.S.C.
      §1915A); and

      * Nathan Hoye v. SCI Camp Hill Prison, et al., No. 2:17-cv-0452
      (W.D.Pa.) (case initiated April 10, 2017; complaint dismissed with
      prejudice on May 8, 2017, for failure to state a claim upon which relief
      can be granted pursuant to 28 U.S.C. §1915(e)(2) and 28 U.S.C.
      §1915A).

      Although Plaintiff has had at least three previous “strikes,” he may be

entitled to proceed in forma pauperis under the “imminent danger” exception

to the three strikes rule. To satisfy the imminent danger exception, Plaintiff

must allege facts showing that he was in imminent danger at the time the

complaint was filed; allegations that the prisoner has faced imminent danger

in the past are insufficient to trigger the exception to section 1915(g). See



limited to) 28 U.S.C. §§1915A(b)(1), 1915(e)(2)(B)(i), 1915e(2)(B)(ii) or Rule
12(b)(6) of the Federal Rules of Civil Procedure.”
                                      -4-
     Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 5 of 6



Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir. 2001) (overruling Gibbs v.

Roman, 116 F.3d 83, 86 (3d Cir. 1997)). In making this determination, the

court should construe all allegations in a complaint in favor of the plaintiff.

Gibbs v. Cross, 160 F.3d 962, 965 (3d Cir. 1998); Gibbs v. Roman, 116 F.3d

at 86. The Court of Appeals for the Third Circuit has instructed that:

      “[i]mminent” dangers are those dangers which are about to occur at
      any moment or are impending. By using the term “imminent,” Congress
      indicated that it wanted to include a safety valve for the “three strikes”
      rule to prevent impending harms, not those harms that had already
      occurred. The imminent danger exception allows the district court to
      permit an otherwise barred prisoner to file a complaint I.F.P. if the
      prisoner could be subject to serious physical injury and does not then
      have the requisite filing fee.

      Abdul-Akbar, 239 F.3d at 315 (internal citation omitted).

      After reviewing the allegations contained in the instant Complaint, the

Court finds that Hoye has not satisfied the imminent danger exception. As

our appellate court instructed, the Court may “deny leave to proceed IFP

when a prisoner’s claims of imminent danger are conclusory or ridiculous.”

Ball v. Famiglio, 726 F.3d 448, 468 (3d Cir. 2013) (quotations omitted). As

the United States Court of Appeals for the Third Circuit has noted, “[a] court

need not accept all allegations of injury” or “accept without question the truth

of the plaintiff’s allegations.” Brown v. City of Philadelphia, 331 F. App’x 898,

900 (3d Cir.) (2009). “To the contrary, a court may discredit ‘factual claims of



                                      -5-
        Case 3:19-cv-01972-MEM-DB Document 12 Filed 04/17/20 Page 6 of 6



imminent danger that are ‘clearly baseless’.” Id. (quoting Gibbs v. Cross, 160

F.3d 962, 967 (3d Cir. 1998)).

          The allegations in the instant Complaint at best can be described as

fanciful, fantastic, and/or delusional. Section 1915(e)’s term “frivolous,” when

applied to a complaint, embraces not only inarguable legal conclusions but

also fanciful factual allegations. Neitzke v. Williams, 490 U.S. 319, 325

(1989). The statute accords judges not only authority to dismiss a claim

based on an indisputably meritless legal theory, but also the power to dismiss

those claims whose factual contentions are clearly baseless. Id.



    IV.      Conclusion

          Based on the discussion above, Plaintiff’s motions for leave to

proceed in forma pauperis will be denied in accordance with 28 U.S.C.

§1915(g) and this action will be dismissed, without prejudice to Plaintiff

reopening it by paying the full statutory and administrative filing fees, totaling

$400.00. A separate Order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: April 17, 2020
19-1972-01

                                       -6-
